DETAILED ACTION
	Examiner acknowledges applicant’s amendments and remarks dated 11/10/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 11/10/2020, with respect to office action dated 5/15/2020 have been fully considered and are persuasive.  The rejections of 5/15/2020 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Burns (#60,545) on 1/29/2021.
	The application has been amended as follows:
Claims 12-20 are currently canceled. 

Reason for Allowance
Claims 1-6, and 8-11 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a thermocouple assembly, comprising: a resilient mount; a resilient buffer attached to the resilient mount, the resilient buffer having a first side and a second side attached to the first side so that a first gap separates the first side from the second side, wherein the first side of the resilient buffer is adjacent to and directly attached to the resilient mount; an insulator having a first side and a second side, wherein the insulator is affixed between the first and second side of 
The closest reasonable prior art reference is Proctor et al. (2014/0161151) teaches a thermocouple assembly with a resilient mount. However, Proctor does not teach the resilient buffer having a first side and a second side attached to the first side so that a first gap separates the first side from the second side, wherein the first side of the resilient buffer is adjacent to and directly attached to the resilient mount; an insulator having a first side and a second side, wherein the insulator is affixed between the first and second side of the resilient buffer: and a thermocouple positioned adjacent the insulator, the thermocouple having a first side and a second side, the thermocouple first side attached to the insulator second side, and the thermocouple second side being configured to be in thermal contact with an object to be measured, wherein the insulator is configured to maintain the thermocouple in consistent constant thermal contact with the object to be measured, and the first gap is compressible and configured to seal the thermocouple from ambient air.
The secondary reference, Nyffenegger et al. (20070252672), teaches a temperature sensor with insulator on one side.  However, Nyffenegger does not teach the resilient buffer having a first side and a second side attached to the first side so that a first gap separates the first side from the second side, wherein the first side of the resilient buffer is adjacent to and directly attached to the resilient mount; an insulator having a first side and a second side, wherein the insulator is affixed between the first and second side of the resilient buffer: and a thermocouple positioned adjacent the insulator, the thermocouple having a first side and a second side, the thermocouple first side attached to the insulator second side, and the thermocouple second side being configured to be in thermal contact with an object to be measured, wherein the insulator is configured to maintain the thermocouple in consistent constant 
 In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a thermocouple assembly having a circular resilient mount having a resilient buffer attached to it, the resilient buffer having a first side and a second side attached to the first side so that a first gap separates the first side from the second side, wherein the first side of the resilient buffer is adjacent to and directly attached to the resilient mount; an insulator having a first side and a second side, wherein the insulator is affixed between the first and second side of the resilient buffer: and a thermocouple positioned adjacent the insulator, the thermocouple having a first side and a second side, the thermocouple first side attached to the insulator second side, and the thermocouple second side being configured to be in thermal contact with an object to be measured, wherein the insulator is configured to maintain the thermocouple in consistent constant thermal contact with the object to be measured, and the first gap is compressible and configured to seal the thermocouple from ambient air.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855